MEMORANDUM OPINION
{¶ 1} This matter is before this Court upon Appellee's motion to dismiss and Appellants' brief in opposition, or, in the alternative, motion to remand.
 {¶ 2} This appeal stems from a foreclosure action in the Lake County Court of Common Pleas. On June 22, 2004, the court ordered that "Plaintiff's Motion for Summary Judgment is well taken and is hereby granted. Defendants' Motion for Summary Judgment is denied." The judgment further stated that "Plaintiff is ordered to present the Court with a Final Judicial Report and Judgment Entry listing the various interests in the subject premises in their respective priorities within forty-five (45) days of the filing of this entry."
 {¶ 3} Appellee's motion to dismiss asserts that the order appealed is not a final appealable order because it does not set forth the amount of the judgment to be awarded to Plaintiff, rather, it directs Plaintiff to present the Court with a Final Judicial Report and Judgment Entry within forty-five (45) days. Appellee further states that the June 22, 2004 judgment merely granted summary judgment and did not order the sale of the property and was not a decree of foreclosure.
 {¶ 4} A review of the trial court docket indicates that on July 13, 2004, Plaintifff filed a "Supplemental Final Judicial Report." However, according to the docket, no decree of foreclosure has been filed to date.
 {¶ 5} At this time, this Court finds that the trial court has not yet issued a final appealable order. Until a final decree of foreclosure is issued, this court is without jurisdiction to consider this matter.
 {¶ 6} Accordingly, appellee's motion to dismiss this appeal is hereby granted. Appellants' motion to remand is overruled.
 {¶ 7} Appeal dismissed.
Grendell, J, Rice, J., concur.